Citation Nr: 0026900	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals from 
removal of the uterus and both ovaries.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO) which denied service connection for a 
hysterectomy with bilateral salpingo-oophorectomy and which 
found no new and material evidence to reopen a claim of 
entitlement to service connection for allergic rhinitis.  The 
Board addresses the issue pertaining to service connection 
for gynecological disorders in the REMAND portion of this 
decision.

The Board notes that by an April 1999 statement the veteran 
initiated an appeal of a January 1999 Hearing Officer's 
decision granting service connection for PTSD at an assigned 
disability rating of 50 percent.  The Board addresses this 
issue also in the REMAND portion of this decision.

The Board further notes that the veteran's April 1999 written 
statement states a claim of entitlement to a total disability 
rating based upon individual unemployability (TDIU).  The 
Board refers this matter back to the RO for adjudication.


FINDINGS OF FACT

1.  By an unappealed decision in February 1986 the Los 
Angeles, California RO denied entitlement to service 
connection for allergic rhinitis.

2.  Evidence associated with the claims file subsequent to 
the February 1986 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1986 decision denying entitlement to service 
connection for allergic rhinitis is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
allergic rhinitis has been submitted.  38 U.S.C.A. §  5108 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting her claim for service connection 
for allergic rhinitis.  However, the RO which previously had 
considered this claim denied entitlement to the benefit 
sought in a February 1986 rating decision.  The denial was 
based substantially upon the RO's finding that the veteran's 
allergic rhinitis had existed prior to her service and that 
it had not been aggravated by service.  The February 1986 
decision became final when the veteran declined to perfect an 
appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO determination 
of whether the claim is well grounded.  Winters v. Gober, 219 
F.3d 1375, 1379 (Fed. Cir. 2000).  If the RO finds the claim 
to be well grounded, it evaluates the claim on the merits 
after ensuring fulfillment of the duty to assist.  Id.; 
38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's February 1986 
decision included the veteran's service medical records 
(SMRs), service personnel records and a report of a January 
1986 VA examination.  The SMRs include evidence that the 
veteran reported having had a childhood respiratory disease.  
The SMRs also include evidence of the veteran's repeated 
treatment and diagnosis for allergic rhinitis in service.

Among the evidence associated with the claims file after the 
February 1986 RO decision is the veteran's November 1998 RO 
hearing testimony in which she asserted that she had not been 
diagnosed with a nose and throat disorder prior to service.  
This evidence is new and material because it is neither 
cumulative nor redundant of previously submitted materials, 
because it is the only evidence presented by the veteran 
which directly contradicts the RO's finding that the 
veteran's allergic rhinitis existed prior to service, and 
because it purports to provide a necessary element of the 
veteran's claim -- heretofore missing evidence of in-service 
incurrence of allergic rhinitis.  With the submission of this 
new and material evidence the veteran's claim is thus 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Accordingly, the Board must remand the reopened claim of 
service connection for allergic rhinitis to the RO for a 
determination of whether the reopened claim is well-grounded.  
See Winters v. Gober, 219 F.3d at 1379.



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
allergic rhinitis is reopened; the appeal is granted to this 
extent only.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claims.

Claim of entitlement to service connection for gynecological 
disorders

In April 1999 the veteran perfected her appeal of the RO's 
May 1998 denial of her claim of entitlement to service 
connection for gynecological disorders.  The RO certified the 
case for Board disposition in July 1999.  After the RO 
provided the veteran with the certification notice letter, 
additional evidence was added to the claims file in the form 
of a written statement from the veteran and medical records 
pertaining to her gynecological disorders.  The RO has not 
reevaluated the veteran's claim in light of this new evidence 
or addressed the new evidence in a supplemental statement of 
the case because the evidence was provided to the RO about a 
week after the claims file was transferred to the Board.

A veteran is entitled to RO consideration of additional 
evidence submitted to the record after initiation of an 
appeal, provided the evidence is relevant to the issue on 
appeal, unless the veteran or her representative waives 
consideration.  A veteran is also entitled to notice of the 
RO's decision and, if the decision is adverse, to an 
opportunity to respond to the decision.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (1999).  Because the RO did not consider 
evidence submitted since certification to the Board and 
because neither the veteran nor her representative waived RO 
consideration of this evidence, the claim must be remanded so 
the RO can cure the procedural defect.

New and material evidence pertaining to allergic rhinitis

In view of the Board's decision finding that new and material 
evidence has been submitted to reopen the veteran's claim, 
the issue of service connection for allergic rhinitis must be 
REMANDED to the RO for a determination of whether the 
reopened claim is well-grounded.  See 38 U.S.C.A. § 5107(a); 
Winters v. Gober, 219 F.3d at 1379.

Appropriateness of the initial disability rating assigned to 
PTSD

In January 1999 the RO granted service connection for PTSD 
and assigned a 50 percent disability rating.  The Board 
construes the veteran's April 1999 written statement to 
constitute a timely Notice of Disagreement (NOD) articulating 
clear disagreement with the assigned rating.  See 38 C.F.R. 
§ 20.201 (1999).  However, the RO has not provided the 
veteran with the required Statement of the Case (SOC), 
including instructions as to how she can perfect her appeal, 
in response to the NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (1999).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (1999); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO shall reconsider the claim of 
entitlement to service connection for 
gynecological disorders in light of the 
additional evidence, including medical 
records, provided after certification of 
the appeal in July 1999.

2.  The RO shall review the record to 
determine whether the reopened claim of 
entitlement to service connection for 
allergic rhinitis is well-grounded.  If 
the RO finds the claim to be well 
grounded, it shall adjudicate the claim 
on the merits.  The RO should note that 
allergic rhinitis is a disorder subject 
to service connection and rating under 
Diagnostic Code (DC) 6522.  38 C.F.R. 
§ 4.97, DC 6522 (1999).

3.  The RO should provide the veteran and 
her representative with an SOC addressing 
all evidence pertaining to evaluation of 
her PTSD and with information regarding 
the appropriate time period within which 
to submit a substantive appeal.  If the 
veteran files a timely substantive appeal 
the RO should process the case and return 
it to the Board in compliance with the 
applicable procedures regarding 
processing appeals.

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to service connection for gynecological 
disorders, and her claim pertaining to allergic rhinitis.  If 
the RO denies the benefits sought on appeal, it should issue 
a supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 



